Appellant contracted with the owners of timber lands to purchase standing spruce and balsam timber. It entered into a contract with one D’Avignon to cut, peel and draw the timber to appellant’s mill. The written contract would indicate that D’Avignon was an independent contractor; however, the transaction between the parties did not follow the terms of the contract and sustains the finding made by the Appeal Board that the so-called employees of D’Avignon were in fact employees of appellant. Decision unanimously affirmed, with costs to the State Industrial Commissioner. Present — Hill, P. J., Crapser, Bliss, Heffernan and Foster, JJ.